Citation Nr: 0000860	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-12 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1983 
to June 1986 and from January 1991 to August 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama which, in part, denied service 
connection for a right knee condition.

This case was previously before the Board in August 1999 when 
it was remanded for a hearing as requested by the veteran.  
In October 1999, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).  


FINDINGS OF FACT

1.  There is no competent evidence of current disability of 
the right knee.

2.  The veteran has not presented a plausible claim for 
service connection for a right knee condition.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for a right knee condition, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The veteran was originally denied service connection for 
impairment of the knees and back strain in an October 1996 
rating decision.  In the September 1997 rating decision on 
appeal, the RO continued the denials of service connection 
for a right knee condition and back strain, and granted 
service connection for a left knee disorder at 10 percent 
disabling.  In July 1999 written arguments to the Board, the 
veteran's accredited representative argues that the veteran 
properly appealed the issue of entitlement to service 
connection for a back condition from the October 1996 rating 
decision.  He also argues that although the veteran disagreed 
with the level of disability assigned to his left knee in the 
September 1997 rating decision, no SOC was ever issued.

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal, VA Form 9, filed after a 
statement of the case is furnished to the appellant.  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).  
The notice of disagreement (NOD) must be filed within one 
year from the date of mailing of the notice of the 
determination.  38 U.S.C.A. § 7105(b)(1)(West 1991); 
38 C.F.R. § 20.302(a)(1999).  Once a timely NOD is filed, the 
RO is required to "take such development or review such 
action as it deems proper" of the RO determinations with 
which the claimant disagrees, and if the benefits sought are 
not granted or the NOD withdrawn, the RO must issue a 
statement of the case (SOC).  See 38 U.S.C.A. § 7105(d)(1).  
The SOC must contain a summary of the pertinent evidence, 
citation of pertinent laws and regulations, a decision on 
each issue, and reasons and bases for the decisions, 
including a discussion of how the laws affected the decision.  
See 38 U.S.C.A. § 7105(d)(A)-(C).  The substantive appeal 
must be filed within 60 days from the date the SOC is mailed, 
or within the remainder of the one-year period from the date 
of mailing of the notice of determination, whichever occurs 
later.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 
20.302(b)(1999).  The NOD and substantive appeal must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed, i.e., the agency 
of original jurisdiction (AOJ).  38 C.F.R. § 20.300.  In the 
absence of a properly perfected appeal, the Board is without 
jurisdiction to determine the merits of an issue.  38 
U.S.C.A. §§ 7105, 7108; Roy v. Brown, 5 Vet. App. 554 (1993).  

In this case, with the RO's notice to the veteran of the 
October 1996 and September 1997 rating decisions, the veteran 
was informed that he could appeal by filing an NOD in 
writing, "telling this office that you wish to appeal."  In 
February 1998, the veteran requested that his service-
connected disability be increased, and that his right knee 
was giving him problems and should be rated "conjunct" to 
the left knee.  This was treated by the RO as a claim for an 
increase.  In March 1998, he wrote the RO stating, "I 
disagree with VA that my [right] knee is not service 
connected.  It is [and] at any rate it is worse because of my 
[left] knee."  This was accepted as an NOD with the 
September 1997 rating decision.  An SOC was issued in March 
1998 on the issue of entitlement to service connection for a 
right knee condition.  In March 1998, the veteran telephoned 
the RO to inquire why his claim for an increase in "left 
leg" was not part of the SOC.  In May 1998, the RO issued a 
rating decision confirming and continuing the 10 percent 
evaluation for his service-connected left knee disability.  
In June 1998, he wrote stating:  "I wish to file a notice of 
disagreement with [VA] rating decision dated [May 1998]."  
Although an SOC was issued on this issue, the veteran failed 
to file any substantive appeal within the prescribed period.

The veteran's representative specifically argues that with 
regard to the denial of service connection for a back 
disorder, the veteran filed an NOD on March 17, 1997.  The 
document referenced by the representative states that he had 
been denied service connection for impairment of the knees 
and back strain because of failure to report for examination.  
He wished to reschedule and continue his claim.  The Board 
finds no support for the contention that this represents an 
NOD.  There is nothing that can be construed as a 
disagreement with a rating decision, but merely a wish to 
continue the claim.

With regard to the left knee, the representative contends 
that in a February 1998 statement, the veteran "voiced 
disagreement with the 10 percent evaluation assigned."  
Again, the Board can find no support for the argument that 
this represents a disagreement.  The veteran states plainly 
his request that his service-connected disability be 
increased because of a second operation he was going to have.  
There is nothing that can be construed as disagreement with 
the level of disability assigned in the September 1997 rating 
decision.  Further support for this is found in a June 1998 
letter to the RO wherein the veteran stated unambiguously 
that he wished to file a notice of disagreement with a rating 
decision dated May 1998.

The documents referenced by the representative are plain on 
their face with regard to the veteran's intentions and 
without ambiguity.  The only issue properly before the Board 
at this time is entitlement to service connection for a right 
knee condition.

Service Connection and the Requirement of Submitting a Well 
Grounded Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  The law provides that "a 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991).  Establishing a well 
grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  A claim for 
secondary service connection, like all claims, must be well 
grounded.  38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 
Vet. App. 629, 633 (1992).  Similar to the Caluza analysis 
above, the veteran must provide evidence of (1) a current 
disability, and (2) a link or nexus between the current 
disability and a service connected disability, as shown by 
competent lay or medical evidence as the situation warrants.  
See Locher v. Brown, 9 Vet. App. 535 (1997), Reiber v. Brown, 
7 Vet. App. 513, 516 (1995).  In this regard, the Board also 
notes that the veteran may be compensated for an increase in 
a nonservice-connected disability which is the proximate 
cause of a service-connected disability.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Board finds that medical evidence is needed to 
provide a link between any current diagnosis of a right knee 
disorder and his service-connected left knee disability.

Factual Background

The service medical records show several treatments for 
complaints of knee pain.  In February 1986, the veteran was 
treated for complaints of knee pain "on and off" for 
several months.  On examination, he had pain on palpation, 
but no edema or redness.  He had full range of motion with 
slight discomfort.  The assessment was of "possible 
arthritic pain."  In October 1990, and again in March 1991 
he sustained injuries to his left knee which was diagnosed as 
"internal derangement."  In April 1991, he again complained 
of pain in the knees, worse on the left than the right, and 
decreasing since his return from the Persian Gulf.  The 
diagnosis was sprain of both knees.  A hospitalization 
report, also dated in April 1991 shows a diagnosis of 
bilateral retropatellar pain syndrome.  There is no discharge 
examination in the claims file.  Although the RO contacted 
the National Personnel Records Center and the Bureau of Naval 
Personnel, no additional service medical records were 
available.

Following service, private medical records from Dr. E. Dyas, 
M.D., show treatment in February 1993 for problems with the 
veteran's left knee only.  Private medical records from Dr. 
M. McDaniel, M.D., also show treatment for pain in his left 
knee, but no treatment for the right knee.

In February 1997, the veteran had a left lateral meniscectomy 
on his left knee.  Records of his treatment from Dr. R. 
McGinley, M.D., were associated with the claims file and show 
treatment from January to March 1997 for his left knee only.

In May 1997, the veteran was provided a VA compensation and 
pension examination of his joints.  Examination of the right 
knee was unremarkable and noted to be "essentially 
asymptomatic," although the examiner stated that he thought 
the veteran would have problems with his right knee with 
prolonged periods of weight bearing as well as repetitive 
squatting, stooping or having to go up and down stairs or 
steps.  X-ray examination of the right knee was "normal."

Another VA examination of the joints was performed in March 
1998.  The veteran complained of intermittent pain and 
swelling of the right knee.  He stated that he had recently 
been seen by a private physician and was told he may have 
some cartilage damage.  He was recently started on 
indomethacin for his right knee problems.  The diagnosis was 
"[r]ecurrent pain and swelling of the right knee by history 
- examination unremarkable at his time."  X-ray examination 
was "normal."  The examiner added that he did not think 
there was a reasonable, medical probability that his right 
knee was secondary to his left knee.  

Private medical records from E. Dyas, M.D., show complaints 
of pain and swelling in the right knee in February 1998.  He 
was noted to have effusion and was tender at the medial joint 
line although it is unclear from the record whether this was 
actually his left knee.  X-rays were noted to be "okay," 
and he was placed on Indocin.  In March 1998, the veteran 
underwent a second complete lateral meniscectomy of the left 
knee.  

In August 1998, private records were received from D. Ellis, 
M.D.  These show treatment from February 1998 to July 1998 
primarily for his left knee and back, although these also 
show complaints of right knee pain.

In October 1999, the veteran provided testimony in a personal 
hearing.  He testified that he originally injured his right 
knee slipping on some steps to a catwalk while on active duty 
in 1985 and that during his service in the Persian Gulf, he 
had frequent swelling and pain in both his knees.  Currently, 
he described his right knee as slipping and popping on him.  
He also testified that he had been prescribed a brace by his 
private doctor.  


Analysis and Conclusion

The veteran has not presented a well grounded claim for 
service connection for a right knee condition because there 
is no competent evidence that he has any disability.  
Although there is ample evidence of complaints of problems 
with his right knee contained in the medical records, there 
is no diagnosis of any disability.  The May 1997 and March 
1998 VA examinations found his right knee to be "essentially 
asymptomatic" and "unremarkable" respectively with normal 
X-ray examinations at both times.  Private medical records 
show treatment primarily for his left knee and back, with 
occasional complaints of pain for his right knee but no 
actual diagnosis. 

Although the veteran indicated in his March 1998 VA 
examination that he had been told by his private doctor that 
he may have some cartilage damage, it has been held that a 
statement from a veteran as to what a doctor told him is 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4 (1993), See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Actual records of his treatment from 
several private physicians fail to show any diagnosis of 
disability of the right knee.

The Board notes that the March 1998 VA examination resulted 
in a diagnosis of "[r]ecurrent pain and swelling of the 
right knee by history."  The Court has determined that a 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Furthermore, actual examination of the 
veteran was noted to be "unremarkable."

Without medical evidence of disability, the only evidence 
that the veteran has a right knee disability are his own 
statements.  The veteran's statements and sworn testimony are 
not competent evidence to diagnose his condition.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that he has any disability of the 
right knee.  See Espiritu, 2 Vet. App. at 495; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Additionally, there is no medical evidence of any link 
between his service-connected left knee disability and his 
right knee, or any evidence of aggravation of his nonservice 
connected right knee by his left knee.  The Board notes that 
the examiner in the March 1998 VA examination specifically 
stated that there was no reasonable medical probability that 
his right knee was secondary to his left knee.  Finally, with 
no evidence of current right knee disability, the provisions 
of Allen v. Brown, 7 Vet. App. 439, 448 (1995) regarding the 
possibility of an increase in the veteran's nonservice 
connected right knee condition caused by his service-
connected left knee disability need not be considered.

The veteran does not meet the first element required for his 
claim to be well grounded.  See Caluza, 7 Vet. App. at 506.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992). 

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for a right knee condition.  
Since the veteran has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded, it must 
be denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if 
a claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate it).

Absent the submission and establishment of a well-grounded 
claim, the United States Court of Appeals for Veterans Claims 
has held that the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim.  
Morton v. West, 11 Vet. App. 174 (1999).  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim for a right 
knee condition well grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).


ORDER

Because it is not well grounded, the veteran's claim for 
service connection for a right knee condition is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

